DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 01/20/2021 has been entered and made of record.
3.	Claims 1, 5, 9 and 10 have been amended.
4.	The rejection to claims 9-10 under 35 U.S.C. § 112 (b) have been withdrawn in view of applicant’s remarks and/or the amendments.
5.	Claims 9-10 are allowed in view of applicant’s remarks and/or the amendments.
6.	 Claims 1-8 are currently pending.

Response to Arguments
7.	The applicant's arguments filed on 01/20/2021 regarding claims 1-3 and 5-7 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

10.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2017/0238152 A1), hereinafter “Patel” in view of Denman et al. (US 2015/0223031 A1), hereinafter “Denman”.
Regarding claim 1, Patel discloses a method for communicating from one device to a plurality of receiving devices using a media proxy (Figs. 1, 6, media stream multiplexer setup illustrates the system architecture), comprising: 
receiving a request (Fig. 6, paragraphs [0314], [0317], [0318]; a unique MediaStreamRefID), sent from the one device (Fig. 6, paragraphs [0314], [0317], [0318]; PoC Client 136), at a media multiplexer (Fig. 6, paragraphs [0314], [0317], [0318]; Media Mux Controller) for a call by the one device (Fig. 6, paragraphs [0314], [0317], [0318]; which can be used to address the RTP session setup);
receiving media (Fig. 6, paragraphs [0054], [0314], [0319]; a unique “Stream Tag”) from the one device by the media multiplexer (Fig. 6, paragraphs [0054], [0314], [0319]; PoC Client 136 on the MediaMux to transmit and receive their respective RTP streams); and 
sending the media received to each of the plurality of receiving devices (Fig. 6, paragraph [0149]; allocates and manages the media ports of the Media Servers 114 associated with each SIP INVITE dialog for pre-established sessions) using the allocated communication channels (Fig. 6, paragraph [0149]; controls the Media Servers 114 to dynamically associate these ports at run time for sending RTP packets during PoC call sessions).
While disclosing the whole subject matter recited in claim 1 as discussed above, Patel implies “allocating communication channels on the media proxy, wherein a communication channel is allocated for each of the plurality of receiving devices” (Figs. 1, 6, paragraph [0149]; floor states of the various participants in a PoC call session by receiving indications). Denman teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
Denman from the same or similar field of endeavor discloses allocating communication channels on the media proxy (Fig. 7, steps 3, 4, 5, paragraph [0127]; SDP message body specifying the PTT server's IP address & groupID1's RTP port number to which the PTT-service client should send voice packets), wherein a communication channel is allocated for each of the plurality of receiving devices (Fig. 7, steps 3, 4, 5, paragraph [0127]; replacing the group-specific, unicast, destination IP address & RTP port number with the individual IP address & RTP port number of each member, and forwarding the modified packets to group members).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “allocating communication channels on the media proxy, wherein a communication channel is allocated for each of the plurality of receiving devices” as taught by Denman, in the system of Patel, so that it would provide dedicated over-the air traffic channel automatically allocated for the user whenever sending or receiving packet-data known as Dormant to Active transition (Denman, paragraph [0078]).

Regarding claim 2, Patel discloses receiving callee media from the plurality of receiving devices via the allocated communication channels by the media multiplexer (Fig. 1, paragraph [0154]; floor control messages to the PoC Clients and sends the RTP packets received from the talker to all the listeners).

Regarding claim 3, Patel discloses sending the callee media to the one device by the media multiplexer using the media proxy (paragraph [0319]; multiple RTP streams from various application servers can share the RTP session of the PoC Client on the MediaMux to transmit and receive their respective RTP streams).

Regarding claim 5, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Allowable Subject Matter 
11.	Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions:
(1) that rewritten in independent form including all of the limitations of the base claim and any intervening claims;

The following is a statement of reasons for the indication of allowable subject matter: 
Prior art reference Denman et al. (US 2015/0223031 A1) teaches receiving at the media multiplexer a request for exclusive streaming by a previous receiving device of the plurality of receiving devices (Fig, 7, paragraph [0136]; a call flow shown for a push-to-talk Call (or Talker Arbitration) for an already active group member).
The prior art, however, neither explicitly teaches nor suggests “receiving at the media multiplexer a request for exclusive streaming by a previous receiving device of the plurality of receiving devices; and closing all of the allocated communication channels except for the communication channel being used by the previous receiving device”, as recited by Claims 4 and 8. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414